Title: To Thomas Jefferson from Lucy Ludwell Paradise, 7 October 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
London Oct. the 7th. 1789

A thousand thanks for your thousand friendly actions during your Stay in Europe. God bless and preserve you in health, and prosperity for the Sake of your dear Daughters and next for your Country and Fellow Citizens of which last I have the honour to place Myself. This letter is brought by our excellent friend Mr. Trumbull. I hope he will meet with the attentions from America that his Merit deserves. Mr. P. has been perfectly Sober ever since his arrival in England which Makes me hope he never will be otherwise again. I have taken the liberty to tell My Steward to consult your Excellency concerning the raising My Estates. Any advise you will give him will be another Mark of your friendship. My affectionate love to your dear Daughters, and tell them I hope they will write to Me often. I beg you will take the trouble to present our respects to General Washington and his Lady and to Mr. & Mrs. Adams and Family &c. &c., and accept the Same yourself. Adieu Dear Sir. I am Your Grateful Friend and Humble Servt.,

Lucy Paradise


Please to direct to Messrs. Anderson & Co. Merchants America Square Minories London.

